PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant sought reimbursement for motel expenses incurred when he was traveling on behalf of the Division of Purchasing, an agency within the Department of Administration. Claimant was not paid in the proper fiscal year. Respondent admitted the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $32.78.
Award of $32.78.